                                                                                                 Case 2:17-cv-00686-APG-DJA Document 79
                                                                                                                                     78 Filed 08/13/21
                                                                                                                                              08/12/21 Page 1 of 3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  KIM GILBERT EBRON
                                                                                             3    7625 Dean Martin Drive, Suite 110
                                                                                                  Las Vegas, Nevada 89139
                                                                                             4    Telephone: (702) 485-3300
                                                                                                  Facsimile: (702) 485-3301
                                                                                             5    Attorney for Donald E. Mitchell, Jr.
                                                                                             6                               UNITED STATES DISTRICT COURT
                                                                                             7                                        DISTRICT OF NEVADA
                                                                                             8   DONALD E. MITCHELL, JR,                        Case No.: 2:17-cv-00686-APG-DJA
                                                                                             9                         Plaintiff,
                                                                                                 vs.
                                                                                            10
                                                                                                                                               MOTION TO REMOVE ATTORNEY
                                                                                                 STATE OF NEVADA, et al,                       FROM ELECTRONIC SERVICE LIST
                                                                                            11
                                                                                                                        Defendants.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13
                                                                                            14
                                                                                            15    TO: ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                                                            16           PLEASE TAKE NOTICE that Karen L. Hanks, Esq. is no longer associated with the

                                                                                            17    law firm of KIM GILBERT EBRON. KIM GILBERT EBRON requests that Ms. Hanks be
                                                                                            18    removed from the service list.
                                                                                            19
                                                                                                  …
                                                                                            20
                                                                                                  …
                                                                                            21
                                                                                                  …
                                                                                            22
                                                                                            23    …

                                                                                            24    …

                                                                                            25    …
                                                                                            26
                                                                                                  …
                                                                                            27
                                                                                            28

                                                                                                                                             -1-
                                                                                                 Case 2:17-cv-00686-APG-DJA Document 79
                                                                                                                                     78 Filed 08/13/21
                                                                                                                                              08/12/21 Page 2 of 3


                                                                                                        Diana S. Ebron, Esq. continues to serve as pro bono counsel for Donald Mitchell. All
                                                                                             1

                                                                                             2   pleadings, papers, correspondence, documents and future notices in this action should continue

                                                                                             3   to be directed to Diana S. Ebron, Esq.

                                                                                             4          Dated this 12th day of August 2021.
                                                                                             5                                                      KIM GILBERT EBRON
                                                                                             6                                                      /s/Diana S. Ebron
                                                                                                                                                    DIANA S. EBRON, ESQ.
                                                                                             7                                                      Nevada Bar No. 10580
                                                                                                                                                    7625 Dean Martin Drive, Suite 110
                                                                                             8                                                      Las Vegas, Nevada 89139
                                                                                                                                                    Attorney for Donald E. Mitchell, Jr.
                                                                                             9
                                                                                            10
                                                                                            11
                                                                                                                                                     ORDER
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                     It is so ordered.
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13                                                      IT IS SO ORDERED.
                                                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                                                            14                                                      DATED: August 13, 2021
                                                                                            15                                                      DATE: ________________________

                                                                                            16
                                                                                                                                                    _________________________________
                                                                                            17                                                      Daniel J. Albregts
                                                                                                                                                    United States Magistrate Judge
                                                                                            18
                                                                                            19
                                                                                            20

                                                                                            21
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28

                                                                                                                                              -2-
                                                                                                 Case 2:17-cv-00686-APG-DJA Document 79
                                                                                                                                     78 Filed 08/13/21
                                                                                                                                              08/12/21 Page 3 of 3


                                                                                                                               CERTIFICATE OF SERVICE
                                                                                             1

                                                                                             2   I HEREBY CERTIFY that on this 12th day of August 2021, pursuant to FRCP 5, I served via the

                                                                                             3   CM-ECF electronic filing system the foregoing MOTION TO REMOVE ATTORNEY

                                                                                             4   FROM ELECTRONIC SERVICE LIST to the following parties:
                                                                                             5
                                                                                                 Katlyn Brady
                                                                                             6   Nevada Office of the Attorney General
                                                                                                 555 E. Washington Ave.
                                                                                             7   Las Vegas, NV 89101
                                                                                             8   702-486-0661
                                                                                                 katlynbrady@ag.nv.gov
                                                                                             9
                                                                                            10
                                                                                            11
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                                                                  /s/ Tiana Erb
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13                                                    An employee of KIM GILBERT EBRON

                                                                                            14
                                                                                            15
                                                                                            16
                                                                                            17
                                                                                            18
                                                                                            19
                                                                                            20

                                                                                            21
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28

                                                                                                                                            -3-
